 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
     RENEE M. LARA,                         )   Case No.: 5:19-cv-00899-JC
11                                          )
                  Plaintiff,                )   ORDER AWARDING EQUAL
12                                          )   ACCESS TO JUSTICE ACT
           v.                               )   ATTORNEY FEES AND EXPENSES
13                                          )   PURSUANT TO 28 U.S.C. § 2412(d)
     ANDREW SAUL,                           )   AND COSTS PURSUANT TO 28
14   Commissioner of Social Security,       )   U.S.C. § 1920
                                            )
15                Defendant                 )
                                            )
16                                          )
17
           Based upon the parties’ Corrected Stipulation for the Award and Payment of
18
     Attorney Fees and Expenses Pursuant to Equal Access to Justice Act, 28 U.S.C
19
     § 2412(d) and Costs Pursuant to 28 U.S.C. § 1920:
20
           IT IS ORDERED that fees and expenses in the amount of $3,500.00 as
21
     authorized by 28 U.S.C. § 2412, and no costs authorized by 28 U.S.C. § 1920, be
22
     awarded subject to the terms of the Stipulation.
23
     DATE:      February 27, 2020
24
                                                  /s/
25                                   HONORABLE JACQUELINE CHOOLJIAN
                                     UNITED STATES MAGISTRATE JUDGE
26
27
28
